         Case 1:21-cv-00837-YK Document 16 Filed 09/07/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRYSTAL B. O’NEILL,            :             Civil No. 1:21-CV-00837
                               :
        Plaintiff,             :             (Judge Kane)
                               :
    v.                         :             (Magistrate Judge Schwab)
                               :
GANNETT FLEMING, INC., et al., :
                               :
        Defendants,            :
                               :


                                  ORDER
                               September 7, 2021

      As discussed during the court’s recent telephone conference with counsel in

this matter, IT IS ORDERED that counsel for defendants shall consult with her

clients and advise the court of defendants’ response to plaintiff’s latest demand and

the range of her settlement authority, by means of submitting a confidential report

regarding the same to the undersigned’s chambers e-mail account at

Magistrate_Judge_Schwab@pamd.uscourts.gov, on or before September 15, 2021.




                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             United States Magistrate Judge
